Name: Commission Regulation (EC) No 1609/98 of 24 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities25. 7. 98 L 209/19 COMMISSION REGULATION (EC) No 1609/98 of 24 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 25. 7. 98L 209/20 ANNEX to the Commission Regulation of 24 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 066 53,2 999 53,2 0707 00 05 052 71,6 999 71,6 0709 90 70 052 47,8 999 47,8 0805 30 10 382 63,3 388 72,9 524 38,3 528 60,4 999 58,7 0806 10 10 052 117,3 400 312,5 412 110,3 600 95,3 624 100,6 999 147,2 0808 10 20, 0808 10 50, 0808 10 90 388 72,9 400 86,5 508 122,1 512 65,7 524 88,8 528 69,6 720 167,0 800 210,4 804 102,9 999 109,5 0808 20 50 052 108,0 388 94,6 512 61,5 528 90,2 999 88,6 0809 10 00 052 207,1 064 118,4 066 111,6 999 145,7 0809 20 95 052 412,3 061 260,9 400 293,0 404 365,2 616 235,2 999 313,3 0809 40 05 052 137,0 064 85,9 066 106,5 624 252,3 999 145,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.